Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. D835,335 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP § 1404, 1442.01 and 1442.04.
Accordingly, this application has been examined with the following effect set forth herein:
Preliminary Amendment
The preliminary amendment received 24 July 2020 is hereby acknowledged, and found to be in compliance with 37 CFR § 1.115(a)(2) as having been received after the filing date of the application but prior to examination. It is therefore considered NOT part of the original disclosure. No new matter has been introduced. The correction to the drawings and specification have been noted.
Objection to the Specification
The specification is objected to because neither the original feature statement appearing on the patent nor the amended statement received on 22 May 2020 are accurate and adequate descriptions of the broken line showing.

	The broken lines represent unclaimed portions of the security light.
While the amended and present feature statement within the specification reads as follows:
The broken lines shown in the drawings are included for the purpose of illustrating the unclaimed boundaries and unclaimed portions of the security light. The broken lines form no part of the claimed design.
The above descriptions are both improper and do not serve as an adequate explanation of the broken line showing. The claim is embodied in an article, and in some circumstances there are portions of said article that are shown in broken lines. However, it is neither proper nor accurate to reference this circumstance as a showing of “unclaimed portions of the article” or in this case “unclaimed portions of the security light”.  Since the design is embodied in the article, and is not the article itself, it is improper to state that the broken lines represent unclaimed portions of the article because the article is never the claim.
Moreover, the notion of “unclaimed” is only germane to utility patent applications where there are multiple claims and one or more those claims may be excluded. However, in design patent applications, only a single claim is permitted and that single claim cannot be filed as or amended to be “unclaimed”. For this reason, there is never an instance where an aspect of a claim may be “unclaimed”. What applicant is attempting to convey with the use of their broken lines is to delineate subject matter that is not part of the claimed design.
Additionally, the feature statement from the preliminary amendment of 22 May 2020 includes an erroneous description that pertains to “unclaimed boundaries”. However, no broken lines in this reissue application are used for the purpose of showing boundaries.

-- The broken lines [represent unclaimed] illustrate portions of the security light that form no part of the claimed design. --
Non-Final Rejection
35 U.S.C. § 251
The claim is rejected under 35 U.S.C. § 251 as being based upon a defective declaration.  The reissue oath/declaration filed with this application is defective because the following stated errors are either not clear or pertain to matters for which are not clearly related to the embodiment being maintained. The described error is noted as:
This application is a continuation reissue, meaning it is a narrowing reissue application of U.S. Design Patent No. D835,335 and a continuation of Application No. 29/722,734. At least one error being relied upon as the basis of the reissue patent is an error in shading in Figure 11. The shading on the outer-most right and left lens extended beyond the claimed portion of the lens. The claim and drawings in this narrowing reissue application correct this error through cancellation of the embodiment containing the error (Figs. 9-16).

The above stated errors lacks relevancy to the embodiment for which is being maintained. Patent owner indicates that the patent erroneously included 
As the noted error is not clearly relevant to the embodiment that is being maintained, there is no actual error to support the narrowing claim.  Per the MPEP, “the oath/declaration must specifically identify an error” and said error must be adequately descriptive and coherent with the amendments being made. While the declaration does state that patent owner is seeking to narrow the design claim, it fails to specifically identify an error in the drawing disclosure.  Since the drawings and the claim are inseparable, identifying a specific error in the claim requires identifying a specific error in the drawings. Similarly, the declaration also indicates a defect within the specification for which this reissue is needed.  However, there is no corresponding explanation or statement to understand what this error is.
Since both of the indicated errors in the oath/declaration are defective, a new declaration with a proper statement of an appropriate error is required.  To this end, the error that may support the reason for which the patentee had claimed more or less than he had a right to claim in the patent would be the erroneously inclusion of Embodiments 2 and 3.  Accordingly, applicant may submit a new declaration in which the following error is stated:
This application is a narrowing reissue application of US Design Patent No. D835,335.  At least one error being relied upon as the basis of reissue patent broaden the scope of the claim to more than patentee had a right to claim in the original patent: the inclusion of Embodiments 2 and 3 as alternate designs. The claim and drawings in this narrowing reissue application omit these alternate designs of Embodiments 2 and 3 by cancellation of Figures 9-24.
Additionally, the description of the broken line showing does not adequately and properly explain what the broken line subject matter is. For accuracy, this reissue application is also filed to correct said deficiency and properly describe what the broken lines show. 
Manner of Making Amendments under 37 CFR § 1.173(b)(3)
Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be identified as either “Replacement Sheet” in compliance with § 1.84(c) and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as “Amended,” and any added figure must be identified as “New.” In the event that a figure is canceled, the figure must be surrounded by brackets and identified as “Canceled.” All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Conclusion
The claim is rejected under 35 U.S.C. § 251.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday between 9AM-5PM (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914